                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


RUSSELL JAMES CARD, JR.,        :
     Plaintiff,                 :
                                :
v.                              : Civil No. 3:18CV1060(AWT)
                                :
NANCY A. BERRYHILL,             :
ACTING COMMISSIONER OF SOCIAL   :
SECURITY,                       :
   Defendant.                   :


                        ORDER REMANDING CASE

       For the reasons set forth below, the decision of the

Commissioner is reversed and this case is remanded for

additional proceedings consistent with this order.

       “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to . . . the

Social Security Act, 42 U.S.C. § 405(g) . . . is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).    The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.    See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).      Rather, the court’s

function is to ascertain whether the Commissioner applied the

correct legal principles in reaching a conclusion and whether

the decision is supported by substantial evidence.      See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).
     The plaintiff argues, inter alia, that the Administrative

Law Judge (“ALJ”) had a duty to request a medical source

statement (“MSS”) from treating physician Elizabeth Arbia

because her “contemporaneous chart notes do not provide any

meaningful indication as to what she believes Mr. Card can or

cannot do on a function-by-function basis[, nor] . . . any

meaningful indication of how many days per month Mr. Card would

be expected to be out of work either due to his conditions or

for the treatment of them, a fact of great significance given

the vocational witness’s testimony that a worker’s absence one

day per month would result in no available jobs (R. 55).    Pl.’s

Mem. to Reverse (“ECF No. 20-2”) at 4.   The plaintiff also

argues that the ALJ’s failure to specifically consider the

“evaluation performed by a physical therapist . . . on December

18, 2015 (R. at 1082-1086)” noting that the plaintiff “would

require some type of job retraining” and was “probably able to

perform sedentary job part time” is a legal error that could

have affected the disability determination.   Pl.’s Mem. to

Reverse (“ECF No. 20-2”) at 2.

     The defendant argues, inter alia, that the ALJ’s Residual

Functional Capacity (“RFC”) determination was supported by

substantial evidence because it included consideration of the

opinions of nonexamining state agency medical consultants Drs.

Golkar, Sandell and Chopra.   See Def.’s Mem. to Affirm (“ECF No.

                                 2
24-1”) at 7-11.   As to the physical therapist’s medical source

statement, the defendant argues that the physical therapist’s

name is illegible; that the form was “completed by an unnamed

physical therapist, who was not an acceptable medical source”;

that the “evaluation took place just four months after Plaintiff

left the hospital, and while he was undergoing physical therapy

and reportedly using a cane”; and that the report did not

provide any rationale supporting the limitations assessed.”      See

Def.’s Mem. to Affirm (“ECF No. 24-1”) at 14.

     The court concludes that, at minimum, the ALJ had a duty to

communicate in a reviewable way that he considered and weighed

the physical therapist’s assessment in relation to all of the

evidence, which includes Dr. Arbia’s records and MSS referral,

given that the physical therapist’s MSS was the only apparent

one prepared by an examining medical source.    This, standing

alone, warrants remand.

                          LEGAL STANDARD

     In general, “the ALJ, unlike a judge in a trial, must . . .
     affirmatively develop the record in light of the essentially
     non-adversarial nature of a benefits proceeding, even if the
     claimant is represented by counsel.” Tejada v. Apfel, 167
     F.3d 770, 774 (2d Cir. 1999) (citation omitted) (internal
     quotation marks omitted). “Social Security Administration
     rules provide that ‘[m]edical reports should include . . .
     [a] statement about what [the claimant] can still do despite
     [his] impairment(s) ... Although [the SSA] will request a
     medical source statement about what [the claimant] can still
     do despite [his] impairment(s), the lack of the medical source
     statement will not make the report incomplete.’” Tankisi v.
     Commissioner of Social Security, 521 F. App'x 29, 33 (2d Cir.

                                 3
        2013)[ 1]   (summary    order)   (quoting    20    C.F.R.   §§
        404.1513(b)(6)[ 2], 416.913(b)(6)). “[T]he plain text of the
        regulation does not appear to be conditional or hortatory: it
        states that the Commissioner ‘will request a medical source
        statement’ containing an opinion regarding the claimant’s
        residual capacity . . . . The regulation thus seems to impose
        on the ALJ a duty to solicit such medical opinions.” Id.
        (quoting   20   C.F.R.   §§   404.1513(b)(6),   416.913(b)(6))
        (emphasis in original). The regulations state that the
        reports should include a statement about the claimant’s
        residual capacity, and that the lack of a medical source
        statement is not necessarily fatal to the record. See id.
        Accordingly, it is not “per se error for an ALJ to make a
        disability determination without having sought the opinion of
        the claimant’s treating physician.” Sanchez v. Colvin, 2015
        WL 736102, at *5 (S.D.N.Y. 2015).

        Even without a medical source statement, an “ALJ’s
        conclusions would not be defective if he requested opinions
        from medical sources and the medical sources refused.”
        Tankisi, 521 F. App'x at 33-34. Further, the failure of the
        ALJ to procure formal opinions about a claimant’s residual
        functional capacity does not, by itself, require remand where
        the medical record is “quite extensive[,] ... voluminous[,]
        . . . [and] adequate to permit an informed finding by the
        ALJ.” Tankisi, 521 F. App'x at 34; see also Pellam v. Astrue,
        508 F. App'x 87, 90 (2d Cir. 2013) (summary order) (“[W]here
        there are no obvious gaps in the administrative record, and
        where the ALJ already possesses a ‘complete medical history,’
        the ALJ is under no obligation to seek additional
        information.” (quoting Rosa v. Callahan, 168 F.3d 72, 79 n.5
        (2d Cir. 1999)). “Remand is not always required when an ALJ

1
    See Holt v. Colvin, No. 3:16-CV-01971 (VLB), 2018 WL 1293095, at *6:

        The Court recognizes Tankisi is a summary order that does not have
        precedential effect. There does not exist any binding decisions from the
        Second Circuit on this issue, but numerous lower courts and the Second
        Circuit summary orders have applied the reasoning in Tankisi. See, e.g.,
        Guillen v. Berryhill, 697 Fed.Appx. 107, 108 (2d Cir. 2017); Monroe v.
        Comm'r of Soc. Sec., 676 Fed.Appx. 5, 8 (2d Cir. 2017); DeLeon v. Colvin,
        No. 15-CV-01106 (JCH), 2016 WL 3211419, at *4 (D. Conn. June 6, 2016);
        Jacovino v. Berryhill, No. 16 Civ. 3187 (LTS) (HBP), slip op. at 19-21
        (S.D.N.Y. Dec. 22, 2017); Wolf v. Berryhill, No. 1:16-cv-00327-MAT, slip
        op. at 2-3 (W.D.N.Y. Nov. 8, 2017); Luciano, slip op. at 6-7.

To date there is no binding decision from the Second Circuit on this issue.
2
  This provision was effective between September 3, 2013 to March 26, 2017.
The plaintiff filed his application November 6, 2015. Therefore, this
provision applies to this case.

                                         4
     fails in his duty to request opinions particularly where ...
     the record contains sufficient evidence from which an ALJ can
     assess the petitioner’s residual functional capacity.”
     Tankisi, 521 F. App'x at 34. That is particularly true where
     the record includes assessments of the claimant’s limitations
     from a treating physician. Id.

     Remand is required where an ALJ’s residual functional
     capacity decision is “wholly unsupported by any medical
     evidence.” Jermyn v. Colvin, 2015 WL 1298997, at *19 (E.D.N.Y
     Mar. 23, 2015). Remand is also necessary where “the medical
     records obtained by the ALJ do not shed any light on the
     [claimant’s RFC], and [where] the consulting doctors did not
     personally evaluate” the claimant. Guillen v. Berryhill, 697
     F. App'x 107, 108-09 (2d Cir. 2017) (summary order). The
     record is insufficient when “[t]he medical records discuss
     [the claimant’s] illnesses and suggest treatment for them,
     but offer no insight into how [the] impairments affect or do
     not affect [the claimant’s] ability to work, or [his] ability
     to undertake the activities of daily life.” Id. at 109.

Martinez v. Berryhill, No. 3:17-CV-843 (SRU), 2019 WL 1199393,

at *10–11 (D. Conn. March 14, 2019).

      Also, the Social Security Administration makes clear that

“[r]egardless of its source, we will evaluate every medical

opinion we receive.”      20 C.F.R. § 404.1527(c) 3.     Pursuant to 20

C.F.R. 404.1512(e) 4, the ALJ generally “will not request a

consultative examination” “nor evaluate this evidence” “until”

the ALJ has made “every reasonable effort to obtain evidence

from” the plaintiff’s “own medical sources”.

     Opinions from . . . medical sources, who are not technically
     deemed “acceptable medical sources” under our rules, are

3
  This provision is for claims filed before March 27, 2017. The plaintiff
filed his application November 6, 2015. Therefore, this provision applies to
this case.
4
  This provision was effective between April 20, 2015 to March 26, 2017. The
plaintiff filed his application November 6, 2015. Therefore, this provision
applies to this case.

                                     5
     important and should be evaluated on key issues such as
     impairment severity and functional effects, along with the
     other relevant evidence in the file.

Social Security Ruling 06-03p (Rescinded effective March 27,

2017, i.e. after November 6, 2015, when the plaintiff filed his

claim for disability benefits.); Kellams v. Berryhill, 696 Fed.

Appx. 909, 918 (10th Cir. 2017) (remanding for failure to

evaluate a physical therapist’s functional capacity evaluation

on key issues such as impairment severity and functional effects

even though the therapist was not considered an acceptable

medical source pursuant to 20 C.F.R. § 404.1502(a) (citing

Bowman v. Astrue, 511 F.3d 1270, 1274–75 (10th Cir. 2008)

(quoting Social Security Ruling 06–03p, 2006 WL 2329939, at *3

(Aug. 9, 2006))).

     [W]e will consider [opinions from medical sources who are not
     acceptable medical sources] using the same factors as listed
     in paragraph (c)(1) through (c)(6) . . . [,] and after
     applying the factors for weighing opinion evidence, an
     opinion from a medical source who is not an acceptable medical
     source or from a nonmedical source may outweigh the medical
     opinion of an acceptable medical source, including the
     medical opinion of a treating source.

20 C.F.R. § 404.1527(f)(1).

     The evaluation of an opinion from a medical source who is not
     an “acceptable medical source” depends on the particular
     facts in each case. Each case must be adjudicated on its own
     merits based on a consideration of the probative value of the
     opinions and a weighing of all the evidence in that particular
     case.

Social Security Ruling 06-03p.




                                 6
     The adjudicator generally should explain the weight given to
     opinions from these sources or otherwise ensure that the
     discussion of the evidence in the determination or decision
     allows a claimant or subsequent reviewer to follow the
     adjudicator's reasoning, when such opinions may have an
     effect on the outcome of the case.

20 C.F.R. § 404.1527(f)(2).


                              DISCUSSION

The ALJ’s Decision states:

    Regarding the claimant's functioning related to his
    aforementioned impairments, despite his complaints and
    alleged functional limitations, the claimant has still
    acknowledged doing some meal preparation, housework,
    shopping, driving, using a computer and reading and the
    ability to handle money (See: Exhibit 3E). Moreover, with
    respect to the specific opinion evidence concerning the
    claimant's physical functioning, a nonexamining state
    agency physician in an assessment dated May 4, 2016,
    maintained that the claimant was capable of lifting and
    carrying   5-7   pounds    frequently   and    10   pounds
    occasionally, sitting for about 6 hours in an 8 hour work
    day, standing and/or walking for 4 hours in an 8 hour work
    day and pushing/pulling within those weight limits, as
    well as having the nonexertional limitations of inability
    to climb ropes/ladders/scaffolds, of being limited to
    occasional climbing of stairs/ramps, stooping, kneeling,
    crouching and crawling and of being limited to frequent
    balancing (Exhibit 4A). In view of the fact that said
    assessment is generally consistent with and supported by
    the just discussed record, and is not contradicted by a
    competent, detailed and well-supported assessment from a
    treating and/or examining source, it would be entitled to
    significant probative weight with respect thereto (20 CFR
    404.1527). To the extent that another nonexamining state
    agency physician in an assessment dated February 1, 2016,
    opined that the claimant had greater lifting/carrying and
    pushing/pulling    capabilities   (Exhibit    2A),    when
    considering the just discussed record and giving the
    claimant the benefit of the doubt, the undersigned gives
    said assessment less probative weight (20 CFR 404.1527).

R. at 27-28 (emphasis added).


                                  7
       Here, the ALJ only refers to the opinions of nonexamining

state agency physicians and notes that these assessments are

“not contradicted by a competent, detailed and well-supported

assessment from a treating and/or examining source”; yet,

there is no indication that the ALJ attempted to contact a

treating or examining source for purposes of determining the

RFC.

       The record does shed light on the plaintiff’s RFC.        It

reveals that the plaintiff asked Dr. Arbia to fill out

“Security/disability paperwork”.         R. at 929, 930, 932.   Dr.

Arbia appears to have referred this task to a physical

therapist.    See R. at 933, 1082.       The physical therapist’s MSS

identifies Dr. Arbia as the treating physician and describes the

reason for referral as “Disability Eval”.         R. at 1082.   This

medical source statement describes the plaintiff’s limitations

and opines that the plaintiff would need job retraining and was

possibly able to perform sedentary, part-time work; yet the

Decision fails to mention the physical therapist’s assessment,

even though the parties have identified it as the only existing

medical source statement from an examining medical source.            If

the ALJ had contacted Dr. Arbia, she might have been able to

provide rationale for the outcome of the physical therapist’s

assessment, might have been able to provide her own assessment,

might have been able to clarify the relationship between the

                                     8
plaintiff’s neck growth, pancreatitis and back pain and might

have been able to address what appear to be inconsistencies in

the record.   This information may have led to a different RFC

and disability determination.



                              CONCLUSION

     For the reasons set forth above, the ALJ’s Decision must be

remanded because it fails to apply the correct legal standard.

On remand the ALJ should analyze the physical therapist’s

assessment, apply the factors found at 20 C.F.R. § 404.1527

(c)(1) through (c)(6), and weigh the assessment in relation to

all of the available evidence.    The ALJ should develop the

record by seeking any necessary clarifications or opinions from

Dr. Arbia.    The ALJ also should address the parties’ remaining

arguments, re-evaluate the Decision and write it such that the

plaintiff and any subsequent reviewer can follow his reasoning.

     For the reasons set forth above, the plaintiff’s Motion to

Reverse the Decision of the Commissioner (ECF No. 20) is hereby

GRANTED, and Defendant’s Motion for an Order Affirming the

Decision of the Commissioner (ECF No. 24) is hereby DENIED.

This case is hereby REMANDED to the Commissioner for proceedings

consistent with this order.

     The Clerk’s Office is instructed that, if any party appeals

to this court the decision made after this remand, any

                                  9
subsequent social security appeal is to be assigned to the

undersigned.

     The Clerk shall close this case.

     It is so ordered.

     Dated this 16th day of September 2019, at Hartford,

Connecticut.



                                    __        /s/AWT    _    ____
                                          Alvin W. Thompson
                                    United States District Judge




                               10
